 Case 2:13-cr-00096-NT Document 80 Filed 05/26/20 Page 1 of 2        PageID #: 174



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )
HEATHER CHRISTIAN,                        ) Docket No. 2:13-CR-0096-NT
                                          )
                    Defendant.            )
                                          )
                                          )

          ORDER ON MOTION FOR COMPASSIONATE RELEASE

      The Defendant Heather Christian’s Motion for Compassionate Release (ECF

No. 70) is GRANTED. On July 26, 2019, at a final hearing on a petition to revoke

supervised release, I sentenced Defendant to a term of 12 months imprisonment with

no supervised release to follow. The Defendant, who received credit for the time she

was detained before her hearing, is due to be released from that sentence on July 8,

2020. The Defendant filed a motion for compassionate release on April 21, 2020 citing

medical conditions, including emphysema, that put her at higher risk for

complications associated with Covid-19. Motion for Compassionate Release (ECF No.

70). Additional briefing was filed by the Government (ECF No. 72) and court-

appointed counsel (ECF No. 77), and the United States Probation Office provided

input at my request.

      The Defendant has served almost 90% of her original sentence. The United

States Bureau of Prisons (BOP) had scheduled her to be released to a halfway house

in April of 2020, but that placement became unavailable due to the Covid-19

pandemic. BOP had also identified the Defendant for release to home confinement,
 Case 2:13-cr-00096-NT Document 80 Filed 05/26/20 Page 2 of 2            PageID #: 175



but she was unable to provide a viable release plan. The Government initially

objected to early release because the Defendant did not have an adequate release

plan. Officers with the United States Probation Office have indicated that there are

Second Chance Funds available that can be used to provide the Defendant with a

place to stay on a short-term basis. With that understanding, the Government

withdrew its objection to early release.

      I find that the Defendant has exhausted her administrative remedies pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). After consideration of the factors set forth in 18 U.S.C.

§ 3553(a), I find that there are extraordinary and compelling reasons that warrant

this modest reduction in the Defendant’s sentence. I further find that the Defendant

is not a danger to the safety of any other person or to the community. United States

Sentencing Guidelines § 1B1.13. Finally, I conclude that the Defendant has an

appropriate release Plan. Accordingly, I am entering an Amended Revocation

Judgment in a Criminal Case that imposes a time-served sentence. Upon release from

imprisonment, the Defendant will be on supervised release for a term of 43 days. The

mandatory and standard conditions of supervised released are imposed as reflected

in the amended judgment. In addition, the Defendant is ordered to self-quarantine

for fourteen (14) days once arriving in the State of Maine, and she is ordered to comply

with the additional special conditions as outlined in the amended judgment.

SO ORDERED.

                                                /s/ Nancy Torresen
                                                United States District Judge

Dated this 26th day of May, 2020.

                                            2
